

blackboxa02.jpg [blackboxa02.jpg]                
Contact:    David M. Pasternak
724-873-6788
Vice President of Human Resources
pr@blackbox.com


FOR IMMEDIATE RELEASE
    
Black Box Appoints Anthony J. Massetti as Senior Vice President, Chief Financial
Officer and Treasurer


PITTSBURGH, PENNSYLVANIA, November 17, 2016 -- Black Box Corporation
(NASDAQ:BBOX), a leading digital solutions provider, announced today that
Anthony J. Massetti has joined the Company as its Senior Vice President, Chief
Financial Officer and Treasurer.


Mr. Massetti brings a wealth of financial acumen and experience building world
class finance organizations that will assist Black Box in positioning itself as
the leading Trusted Digital Partner. He was previously the Senior Vice President
and Chief Financial Officer for Avaya. At Avaya, he was an integral part of the
leadership team that transformed the company and improved its business model
through expanding margins, driving working capital efficiency and effecting
strategic investments. He also integrated multiple acquisitions and brings
strong capital markets experience. Prior to joining Avaya, he was the SVP and
Chief Financial Officer of NCR Corporation. At NCR, he had operational as well
as financial responsibilities. Prior to joining NCR, Mr. Massetti was CFO for
QLogic Corporation and served as Vice President, Finance for SanDisk
Corporation. He started his career with IBM Corporation and steadily progressed
through numerous finance leadership roles of increasing responsibility. Mr.
Massetti holds a B.B.A. in business administration from Pace University.


E.C. Sykes, President and CEO, stated, “We are looking forward to benefiting
from Anthony’s deep financial, transactional and operational experience as a
seasoned public company CFO as we look to execute our Transformation Roadmap to
Stabilize, Optimize, Expand and Transform our business. Anthony’s depth and
breadth will accelerate our path to improving our financial performance.”


Timothy C. Huffmyer will remain with the Company as Vice President, Finance, and
will assist with the transition.


“Tim Huffmyer has been a great asset to our company, providing solid management
of our Finance teams around the world and leadership on our transformational
initiatives. He recently led the team that delivered our new senior credit
facility that is enabling us to reset our business model and positions us for
future growth. He brings a positive, hard-working attitude every day, and we
acknowledge all that he has done for Black Box over the past 13 years,”
continued Mr. Sykes. “I am pleased that he will remain with us.”




--------------------------------------------------------------------------------










About Black Box

Black Box is a leading technology solutions provider dedicated to helping
customers build, manage, optimize, and secure their IT infrastructure. Black Box
delivers high-value products and services through its global presence and more
than 3,500 team members. To learn more, visit the Black Box website at
http://www.blackbox.com.


Black Box® and the Double Diamond logo are registered trademarks of BB
Technologies, Inc.






# # #


